1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                 ***
5
      TRAVERS A. GREENE,                                Case No. 2:07-cv-00304-MMD-DJA
6
                                   Petitioner,                         ORDER
7            v.
8     WILLIAM GITTERE, et al.,
9                              Respondents.
10

11          In this capital habeas corpus action, Respondents filed a motion to dismiss on
12   March 9, 2021. (ECF No. 129.) Petitioner filed a response to the motion to dismiss (ECF
13   No. 162), along with a motion for leave to conduct discovery (ECF No. 164) and a motion
14   for evidentiary hearing (ECF No. 167), on June 7, 2021.
15          Under the scheduling order in this case (ECF No. 113), the Respondents have
16   thirty days, until July 7, 2021, to file their reply to Petitioner’s response to the motion to
17   dismiss. Under the scheduling order, Respondents’ responses to Petitioner’s two motions
18   are due at the same time as the reply, on July 7, 2021.
19          On June 18, 2021, Respondents filed a motion for extension of time (ECF No.
20   168), requesting a 30-day extension of time, to August 6, 2021, to file their reply in support
21   of the motion to dismiss and their responses to Petitioner’s motions. Respondents’
22   counsel states that the extension of time is necessary because of his obligations in other
23   cases. Petitioner does not oppose the motion for extension of time.
24          The Court finds that Respondents’ motion for extension of time is made in good
25   faith and not solely for the purpose of delay, and that there is good cause for the extension
26   of time requested.
27          It is therefore ordered that Respondents’ motion for extension of time (ECF No.
28   168) is granted. Respondents will have until and including August 6, 2021, to file their
1    reply in support of their motion to dismiss, their response to Petitioner’s motion for leave

2    to conduct discovery, and their response to Petitioner’s motion for evidentiary hearing.

3           It is further ordered that, in all other respects, the schedule for further proceedings

4    set forth in the order entered December 6, 2019 (ECF No. 113) will remain in effect.

5           DATED THIS 23rd Day of June 2021.
6

7

8                                               MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
